ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now the respondent, John M. Hughes, and tenders to this Court his resignation from the bar of this State pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the tendered resignation satisfies the requirements of Admis.Disc.R. 23, Section 17. We further find that respondent has admitted allegations of misconduct, which if proven at a hearing would warrant his disbarment. In the interest of conserving judicial resources, we accept his resignation, and also authorize, pursuant to Ind. Admission and Discipline Rule 28 § 17(c), that respondent's Affidavit of Resignation may be provided to other attorney licensing authorities.
*1292IT IS, THEREFORE, ORDERED that the resignation from the bar of this State tendered by the respondent, John M. Hughes, is accepted. Accordingly, the Clerk of this Court is directed to strike respondent's name from the Roll of Attorneys. In order to seek readmission, respondent must comply with the reinstatement provisions contained in Ad-mis.Dise.R. 28, Section 4.
IT IS FURTHER ORDERED that respondent's Affidavit of Resignation may be provided to other attorney licensing authorities.
IT IS FURTHER ORDERED that, by virtue of respondent's resignation from the bar of this State, any attorney disciplinary proceedings pending against respondent are hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 28, Section 3(d).
All Justices concur.